Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


2.	Claims 4-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 ultimately depends from claim 1.  Claim 1 recites “the medium placement portion pushes a slide portion towards a base portion included in the pivoting portion”.  (emphasis added).  After this, claim 4 recites “the pivoting portion further includes at least one slide portion that is located in a direction towards the free end with respect to the base portion and is able to slide with respect to the base portion”.  (emphasis added).  It is unclear if the recited “at least one slide portion” in claim 4 is the same or different from the previously recited “a slide portion” in claim 1.  In other words, it is unclear how many different slide portions are claimed in claim 4.  Also, “a length of the pivoting portion” is recited twice.  Namely, it is recited in claim 1 and claim 4.  Claim 5 depends from claim 4, and therefore, has the same indefiniteness issues as outlined above with regard to claim 4.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claim 14 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 5,145,163 (Cowan et al.) (hereinafter “Cowan”).
Regarding claim 14, Figs. 1-4 show a medium feeding apparatus, comprising: 
a medium placement portion (including 122 and 124) on which a medium before being fed is placed; 
a feed roller (64) that feeds the medium placed on the medium placement portion (including 122 and 124); 
at least one pressing portion (48) that presses the medium placed on the medium placement portion (including 122 and 124) onto the medium placement portion (including 122 and 124) at a position upstream of the feed roller (64) in a medium feeding direction (right in Fig. 4); 
a lower unit (including 20 and 26) that includes the medium placement portion (including 122 and 124); 
an upper unit (including 28, 30 and 32) that is provided over the lower unit (including 20 and 26); and 
a pivoting portion (including 50, 82, 81, 83, 14, 78, 76, and 80) that is able to pivot (pivot about element 50) with respect to the upper unit (including 28, 32 and 30), wherein the pivoting portion (including 50, 82, 81, 83, 14, 78, 76, and 80) includes a base portion (50) that is pivotable and at least one slide portion (including 82, 81, 83, 14, 78, 76, and 80) that is located in a direction toward a free end with respect to the base portion (50) and is able to slide with respect to the base portion (50), and a length of the pivoting portion (including 50, 82, 81, 83, 14, 78, 76, and 80) changes to adjust the pressing position due to sliding of the at least one slide portion (including 82, 81, 83, 14, 78, 76, and 80) with respect to the base portion (50).  See, e.g., movement of element 83 in slot 83s that shortens the pivoting portion between Figs. 2 and 3.
Conclusion
4.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS A MORRISON whose telephone number is (571)272-7221. The examiner can normally be reached M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mike McCullough can be reached on 571-272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS A MORRISON/Primary Examiner, Art Unit 3653